UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-53570 ActiveCare, Inc. (Exact name of registrant as specified in its charter) Delaware 87-0578125 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5095 West 2100 South West Valley City, Utah (Address of principal executive offices) (Zip Code) (801) 974-9474 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes¨Nox As of August 17, 2011, the registrant had 35,518,160 shares of common stock outstanding. 1 ActiveCare, Inc. Quarterly Report on Form 10-Q Table of Contents Page PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets (unaudited) 3 Condensed Consolidated Statements of Operations (unaudited) 5 Condensed Consolidated Statements of Cash Flows (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results ofOperations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4.Controls and Procedures 27 PART II – OTHER INFORMATION 27 Item 1. Legal Proceedings 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 5. Other Information 28 Item 6. Exhibits 29 SIGNATURES 30 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements ActiveCare, Inc. Condensed Consolidated Balance Sheets (Unaudited) June 30, 2011 September 30, 2010 Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $9,715 and $3,000, respectively Inventories, net of inventory valuation of $4,075 and $4,326, respectively Prepaid expenses and other assets Total current assets Property and equipment, net of accumulated depreciation of $468,351 and $427,827, respectively Deposits Domain Name, net of amortization of $1,251 and $715 respectively Leased Equipment, net of amortization of $45,703 and $21,921, respectively License agreement, net of amortization of $72,898 and $47,664,respectively Investment, net of impairment of $50,000 and $0, respectively - Total assets $ $ See accompanying notes to condensed consolidated financial statements 3 ActiveCare, Inc. Condensed Consolidated Balance Sheets (Unaudited) (cont.) June 30, 2011 September 30, 2010 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Related party notes payable - Note payable, net of discount of $0 and $6,164, respectively Accrued payable on license agreement Total current liabilities Total liabilities Stockholders’ equity Preferred stock; $.00001 par value, 10,000,000 shares authorized; 0 shares issued and outstanding - - Common stock, $.00001 par value, 50,000,000 shares authorized; 35,518,160 and 25,039,160 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders’ equity ) Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements 4 ActiveCare, Inc. Condensed Consolidated Statements of Operations (Unaudited) Three months ended Nine months ended June 30, June 30, Revenues: Care Services $ Reagents Total revenues Cost of Revenue Care Services Reagents Total cost of revenues Gross margin ) Operating expenses Research and development Selling, general and administrative (including $1,904,687 and $1,357,126, respectively, of compensation expense paid in stock or as a result of amortization of stock options/warrants for three months ended and $3,561,287 and $2,473,733, respectively, for nine monthsended June 30) Loss from operations ) Other income (expenses): Gain (loss) on derivative liability - ) - Loss on disposal of equipment - - ) - Interest income - - Interest expense (including $93,103 and $356,573, respectively, of non cash expenses for three months ended, and $99,265 and $1,015,414, respectively, for nine months ended June 30) Other income (expenses) - - ) ) Net loss $ ) $ ) $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) $ ) $ ) Weighted average shares – basic and diluted See accompanying notes to condensed consolidated financial statements 5 ActiveCare, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of deferred consulting and financing Stock based compensation expense Warrants issued for services Loss on impairment of investment Amortization of debt discount recorded as interest expense Common stock issued for interest - Gain on derivative liability - ) Loss on disposal of property & leased equipment Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Prepaid expenses and other assets ) Accounts payable ) Accrued expenses Deferred revenue ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of assets for operations ) ) Disposal of leased equipment - Purchase of leased equipment ) ) Purchase of intangibles - ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from sale of common stock, net of commissions - Proceeds fromrelated-party note payable - Proceeds from note payable and associated stock issuance - Issuance of Series B preferred stock - Payment to related-party note payable ) - Payment tonote payable ) - Proceeds from exercise of warrants Net cash provided by financing activities Net decrease in cash ) ) Cash, beginning of period Cash, end of period $ $ See accompanying notes to condensed consolidated financial statements 6 ActiveCare, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) contd. Nine Months Ended June 30, Supplemental Cash Flow Information: Cash paid for income taxes $
